DENY and Opinion Filed January 15, 2021




                                            In the
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-21-00023-CV

                     IN RE JOSEPHINE MARIE WORLEY, Relator

              Original Proceeding from the 296th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 296-52296-2020

                              MEMORANDUM OPINION
                     Before Justices Myers, Partida-Kipness, and Carlyle
                                  Opinion by Justice Carlyle
         Relator’s January 12, 2021 petition for writ of mandamus complains the trial

court refused to hear a second amended motion to suspend the final divorce decree.

Based on the petition and the record before us, we conclude the relator has failed to

show that the trial court clearly abused its discretion and that she has no adequate

appellate remedy.1 Accordingly, we deny the petition for writ of mandamus.2



210023F.P05                                     /Cory L. Carlyle/
                                                CORY L. CARLYLE
                                                JUSTICE

   1
      In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding) (mandamus
standard).
   2
       See TEX. R. APP. P. 52.8(a).